          Case 2:20-mc-00098 Document 2-1 Filed 02/05/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA




KYKO GLOBAL, INC., a Canadian                   Case No. 20-mc-98
corporation, KYKO GLOBAL GmbH, a
Bahamian corporation,
                                                WRIT OF EXECUTION TO THE
                      Plaintiffs,               UNITED STATES MARSHAL
v.

PRITHVI INFORMATION SOLUTIONS,
LTD, an Indian corporation, PRITHVI
CATALYTIC, INC., a Delaware corporation,        [Judgment Registered From U.S.D.C.
PRITHVI SOLUTIONS, INC., a Delaware             Western District of Washington, No.
corporation, PRITHVI INFORMATION                2:13-cv-01034-MJP]
SOLUTIONS INTERNATIONAL LLC, a
Pennsylvania limited liability company,
INALYTIX, INC. a Nevada corporation,
INTERNATIONAL BUSINESS
SOLUTIONS, INC., a North Carolina
corporation, AVANI INVESTMENTS, INC., a
Delaware corporation, ANANYA CAPITAL,
INC., a Delaware corporation, MADHAVI
VUPPALAPATI, an individual, ANANDHAN
JAYARAMAN, an individual, GURU
PANDYAR, an individual, JANE DOE
PANDYAR, an individual, SRINIVAS SISTA,
an individual, JOHN DOE SISTA, an
individual, DCGS, INC., a Pennsylvania
company, EPP, INC., a Washington
corporation, FINANCIAL OXYGEN, INC., a
Washington corporation, HUAWEI LATIN
AMERICAN SOLUTIONS, INC., a Florida
corporation, L3C, INC., a Washington
corporation, LALITA SISTA, an individual,
SATISH VUPPALPATI, an individual,



                      Defendants.




                                            1
             Case 2:20-mc-00098 Document 2-1 Filed 02/05/20 Page 2 of 2



                                   WRIT OF EXECUTION

UNITED STATES OF AMERICA:
WESTERN DISTRICT OF PENNSYLVANIA:


       To the United States Marshal of the Western District of Pennsylvania:

To satisfy the judgment, interest and costs against Defendant, Madhavi Vuppalapati, and her

marital community (husband Anandhan Jayaraman):

       (1)     You are directed to levy upon the property of the defendant Madhavi Vuppalapati,
               and her marital community (husband Anandhan Jayaraman) and sell his/her
               interest therein;

       (2)     You are directed to attach the property of the defendant in the possession of Elliot
               & Davis PC, 6425 Living Place, Suite 200, Pittsburgh, PA 15206 as garnishee,
               and to notify the garnishee that (a) an attachment has been issued; and (b) the
               garnishee is enjoined from paying any debt to or for the account of the defendant
               Madhavi Vuppalapati, and her marital community (husband Anandhan
               Jayaraman) and delivering any property of the defendant Madhavi Vuppalapati,
               and her marital community (husband Anandhan Jayaraman) or otherwise
               disposing thereof; and

       (3)     If property of the defendant Madhavi Vuppalapati, and her marital community
               (husband Anandhan Jayaraman) not levied upon and subject to attachment is
               found in the possession of anyone other than a named garnishee, you are directed
               to notify him that he has been added as a garnishee and is enjoined as above
               stated.

       JUDGMENT CREDITORS:                           AMOUNT OF JUDGMENT:
       KYKO GLOBAL, INC.                             $134,318,640.00
       KYKO GLOBAL                                   INTEREST @ 0.55 SINCE June 30, 2016:
                                                     $2,663,557.03
       JUDGMENT DEBTORS:                             OTHER COSTS:

       Madhavi Vuppalapati,                          $_______________________
       and her marital community                     DATE OF ENTRY OF JUDGMENT:
       (husband Anandhan Jayaraman)                  June 30, 2016


DATED: February __, 2020                             _______________________________

                                                     CLERK OF COURT
